Citation Nr: 0946236	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran had active service from February 1986 to March 
1992 and from February 2003 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, that, in pertinent part, denied the 
above claims.

This matter was previously before the Board in February 2009, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  A right hip disorder is not manifested as a result of the 
Veteran's period of active service; was not manifested to a 
compensable degree within any applicable presumptive period; 
and is not due to or aggravated by a service-connected 
disability.

2.  Resolving all reasonable doubt in the Veteran's favor, 
varicose veins had their onset during his period of active 
service.

3.  Tinea pedis is not manifested as a result of the 
Veteran's period of active service and is not due to or 
aggravated by a service-connected disability.

4.  Hallux valgus of either foot is not manifested as a 
result of the Veteran's period of active service and is not 
due to or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.310 (2009).

2.  The criteria for entitlement to service connection for 
varicose veins have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  The criteria for entitlement to service connection for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

4.  The criteria for entitlement to service connection for 
hallux valgus have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, March 2006, and April 
2009, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006 and April 2009, the RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for arthritis and cardiovascular-renal 
disease may also be established based on a legal 
"presumption" by showing that either condition manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board notes that during the pendency of this appeal, 
there was an amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
ruling of the United States Court of Appeals for Veterans 
Claims (Court) in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice 
prior to the amendment.  Given these substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which favors the 
claimant.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Right Hip Disorder

A review of the Veteran's service treatment records reveals 
no reports of or findings associated with a right hip 
disorder during his period of active service.

Subsequent to service, an October 2004 VA examination report 
shows that the Veteran reported a history of right hip pain 
starting in 2003.  He did not recall any injury.  He reported 
that he could not sleep on his right side without having 
increased throbbing pain in his right hip.  Physical 
examination revealed that there was a slight limp to the 
right, though his gait was steady.  Range of motion of the 
right hip was limited due to pain.  X-rays revealed a normal 
right hip.  The diagnosis was right hip strain.

In June 2005, the Veteran contended that his right hip strain 
was proximately due to or a result of his service-connected 
right knee disability.  The Veteran submitted private 
treatment records, suggesting that the Veteran's right hip 
disability was secondary to a gait deviation due to 
compensating for his knee pain.  The physician noted 
musculoskeletal tenderness of the right hip, and recommended 
some hip stretches.  The physician added that if the Veteran 
could improve his knee and walk normally without any painful 
response or protection of that knee, he would improve.

A VA examination report dated in February 2008 reveals that 
the Veteran walked with a normal rhythm and symmetric gait.  
He reported no problem with activities of daily living, and 
was able to walk a quarter mile.  Range of motion of the 
right hip was to 120 degrees on flexion, to 30 degrees on 
extension, to 60 degrees on external rotation and to 50 
degrees on internal rotation, and to 30 degrees on abduction 
and adduction.  X-rays revealed a normal right hip.  There 
were no abnormalities of either bone, joint, or soft tissue.  
The diagnosis was normal right hip.  The examiner opined that 
any symptoms referable to the right hip joint were not caused 
by, or a result of the Veteran's right knee disabilities.  
The opinion was based on the total absence of any right hip 
joint abnormality on examination or X-ray.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right hip disorder.

In this regard, the Board finds the Veteran's service 
treatment records are highly probative as to his condition at 
the time of his active service, as they were generated with 
the specific purpose of ascertaining his then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The service treatment records are 
entirely negative for any symptoms associated with a right 
hip disorder and weigh heavily against the claim.  

Although the Veteran was diagnosed with a right hip strain in 
October 2004 and June 2005, those records suggested that the 
strain was capable of improvement.  The subsequent February 
2008 VA examination concluded that the Veteran had a normal 
right hip, and that there was no current disability that was 
manifested as a result of service or a service-connected 
disability.  In this regard, there is no evidence of a 
current disability.  As the medical evidence does not show a 
diagnosis of a right hip disorder, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of a 
current right hip disorder, the Board must conclude that the 
preponderance of the evidence is against the Veteran's claim.

Moreover, as X-rays of the right hip have been consistently 
normal with no evidence of arthritis, there is also no 
competent medical evidence of record that either the Veteran 
had arthritis of the right hip that had become manifested to 
a compensable degree within one year following his separation 
from active service.  

In view of the absence of inservice findings associated with 
a right hip disorder, and the absence of a current 
disability, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
The Board recognizes the Veteran's contentions that he has 
had continuous symptoms since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his symptoms, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of a hip disorder) and post-service treatment records 
(showing no current disability, and no competent medical 
evidence linking the reported disorder to the Veteran's 
period of active service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and a current right hip 
disability.  While the Board is sympathetic to the Veteran's 
claim, and he is certainly competent to describe that which 
he experienced in service, any contentions by the Veteran 
that he has a right hip disorder that is related to active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right hip disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 

Varicose Veins

A review of the Veteran's service treatment records reveals 
no reports of or findings associated with varicose veins 
during his period of active service.

The October 2004 VA examination report shows that the Veteran 
reported having pain in his feet and legs.  He reportedly 
wore no special stockings.  He described  that he climbed 
ladders and stairwells, and stood on concrete at his job; and 
that his legs and feet were extremely tired after working all 
day, and had to be elevated.  Physical examination revealed 
varicosities of his thighs and lower legs and feet, 
bilaterally; the varicose veins were palpable, superficial, 
cord-like, blue in color, and mildly tender.  There were no 
ulcerations noted of the superficial veins.  The diagnosis 
was varicose veins.

In June 2005, the Veteran contended that he and his wife 
first noticed the Veteran's varicose veins when he was 
hospitalized for his knee surgery while on active duty in 
September 2003.

A VA examination report dated in June 2009 shows that the 
Veteran reported that he started wearing knee-high support 
hose for his varicose veins.  He reported no pain in either 
leg, and no fatigue or abnormal sensations.  He described 
that his varicose veins appeared after he had surgery on his 
right knee.  Physical examination revealed superficial 
varicose veins scattered over both lower legs; no ulcers or 
edema was noted.  Areas of palpable varicosities were 
measured and noted.  The diagnosis was varicose veins of both 
lower extremities.  The examiner opined that there was no 
medical connection between varicose veins and the Veteran's 
knee joint.  The examiner also opined that there was no 
evidence in the claims file that the Veteran had varicose 
veins during his period of active service.

Here, the evidence is against a finding that the Veteran's 
varicose veins are proximately due to or the result of 
service-connected disabilities. 

However, as to whether the Veteran has varicose veins that 
were first manifested during his period of active service, 
the lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board does retain the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  Id. at 
1135.  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr, the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation." See Barr, 21 Vet. App. 
at 303.  Thus, the Veteran's lay statements regarding 
varicose vein symptomatology in service represents competent 
evidence.

In Jandreau, the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See 
Jandreau, 492 F. 3d at 1372.  The relevance of lay evidence 
is not limited to the third situation, but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The VA examiner in June 2009 had not considered as factual 
the Veteran's lay statements that his varicose veins were 
first noticed while serving on active duty in September 2003 
and hospitalized for knee surgery.  Rather, the examiner 
suggested that there was no evidence of varicose veins during 
the Veteran's period of active service.  Under these 
circumstances, the Board finds that the probative value of 
this opinion is diminished.
 
Here, the competent evidence of record reflects that the 
Veteran's varicose veins were first manifested during his 
period of active service, and includes a diagnosis of 
varicose veins within a few months of his discharge from 
service.  The evidence also reflects a continuity of 
symptomatology following service and a current diagnosis of 
varicose veins of the lower extremities.

Considering the nature of the disability, the lay statements 
of the Veteran, the post-service continuity of 
symptomatology, and the current diagnosis; and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's current varicose veins had their onset in 
service.  See Hodges v. West, 13 Vet. App. 287, as amended 
(2000).

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

Tinea Pedis and Hallux Valgus

A review of the Veteran's service treatment records reveals 
no reports of or findings associated with tinea pedis or 
hallux valgus during his period of active service.  The 
service treatment records reveal findings of bilateral foot 
callosities.  A report of Medical Evaluation Board 
Proceedings, dated in March 2004, includes a finding of 
bilateral foot pain.  Physical examination at that time 
revealed a flexible flat foot deformity.  Specifically, the 
Veteran had reducible longitudinal arch when he arose on his 
toes.  There was normal motion of the forefoot, mid-foot, and 
ankle.

During the October 2004 VA examination, the Veteran gave a 
history of having problems with his feet during his last year 
of active duty.  Specifically, he reported having sharp pain 
under the bottoms of his feet when he did any walking or 
standing.  He wore no special shoes or shoe inserts.  He also 
reported using analgesic creams on his feet.  Physical 
examination of the feet revealed peeling and scaling 
bilaterally, between the toes and under the toes-consistent 
with fungal infection.  The Veteran did have bilateral hallux 
valgus, left greater than right.  The examiner also noted 
severe, bilateral flat feet.  Diagnoses included tinea pedis, 
hallux valgus, and pes planus.

In June 2005, the Veteran contended that his tinea pedis and 
hallux valgus disabilities were part and parcel of, or 
related to, the service-connected callosities beneath the 
first and third metatarsal heads with bilateral pes planus.

During the June 2009 VA examination, the Veteran reported 
using a topical cream daily to both feet for several months 
for treatment of tinea pedis.  He reported having pain in his 
feet every day, and that he wore orthotics in both shoes.  
Physical examination revealed normal skin over both feet.  No 
tinea pedis was found on either foot.  The examiner noted 
calluses at the base of the feet.  Pulses were intact.  
Eversion and inversion were normal and without pain.  There 
was normal metacarpal phalangeal joint dorsiflexion of the 
great toes, and no hallux valgus was found.  X-rays taken of 
both feet were normal.  Diagnoses were chronic strain of both 
feet, and benign keratoses of both feet.  Neither tinea pedis 
nor hallux valgus of either foot was found.  The examiner 
opined that there was no medical connection between tinea 
pedis and the benign keratoses on the Veteran's feet.  There 
was also no evidence of hallux valgus in either foot on X-
ray.

The only evidence in support of the Veteran's claims consists 
of the October 2004 VA examination, showing diagnoses of 
tinea pedis and hallux valgus.  The Board notes that the 
Veteran's claims file was not available for review by the 
examiner at that time.

However, X-rays since then have been reported as negative.  
Following an examination of the Veteran and a review of the 
entire record in June 2009, the examiner concluded that there 
was no objective evidence of either tinea pedis or hallux 
valgus.  The examiner's findings are consistent with service 
treatment records.  The Board finds probative the June 2009 
opinion of the VA examiner as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  As such, the Board finds a clear 
preponderance of the evidence is against a finding that the 
Veteran currently has either tinea pedis or hallux valgus of 
both feet.

Notwithstanding that a VA examiner diagnosed tinea pedis and 
hallux valgus post-service in October 2004, there were no 
manifestations of pertinent disability in service and the 
competent evidence fails to establish a continuity of 
symptomotology of tinea pedis and hallux valgus following 
active service.

The Board recognizes the Veteran's contentions that he has 
had continuous symptoms since active service.  However, to 
the extent that he is able to observe continuity of his 
symptoms, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment 
records (containing no competent medical evidence of either 
tinea pedis or hallux valgus) and post-service treatment 
records (showing no current disability, and no competent 
medical evidence linking the reported disorders to the 
Veteran's period of active service) outweigh the Veteran's 
contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit, 5 Vet. App. at 93.  However, there is no 
competent medical opinion establishing a relationship between 
service and any current tinea pedis or hallux valgus.  While 
the Board is sympathetic to the Veteran's claims, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that he currently has 
tinea pedis or hallux valgus that is related to active 
service are not competent.  There is no indication that the 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for tinea pedis or hallux valgus.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claims.  See Gilbert, 1 Vet. App. 
at 53. 


ORDER

Service connection for a right hip disability is denied.

Service connection for varicose veins is granted.

Service connection for tinea pedis is denied.

Service connection for hallux valgus is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


